Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06740 Legg Mason Partners Institutional Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrants telephone number, including area code: Funds Investors Services 1-800-822-5544 or Institutional Shareholder Services 1-888-425-6432 Date of fiscal year end: October 31 Date of reporting period: January 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS INSTITUTIONAL TRUST SMASh SERIES C FUND FORM NQ JANUARY 31, 2009 Notes to Schedule of Investments (unaudited) Investment in SMASh Series C Portfolio, at value $37,663,234. 1. Organization and Significant Accounting Policies SMASh Series C Fund (the Fund) is a separate non-diversified investment series of Legg Mason Partners Institutional Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Fund invests all of its investable assets in SMASh Series C Portfolio (the Portfolio), a series of Master Portfolio Trust, a management investment company that has the same investment objective as the Fund. Shares of the Fund may be purchased only by or on behalf of separately managed account clients where an affiliate of Legg Mason Partners Fund Advisor, LLC (LMPFA) has an agreement to serve as investment advisor or subadviser (each affiliate, a Managed Account Adviser) to the account with the managed account program or sponsor (the Program Sponsor) (typically, a registered investment adviser or broker/dealer) or directly with the client. Shareholders of the Fund pay fees to their separately managed account sponsor, some of which are paid to affiliates of LMPFA in lieu of a management fee being charged by LMPFA to the Fund. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment valuation. The Fund records its investment in the Portfolio at value. The value of such investment reflects the Funds proportionate interest (99.99% at January 31, 2009) in the net assets of the Portfolio. Valuation of securities by the Portfolio is discussed in Note 1(a) of the Portfolios Notes to Schedule of Investments, which are included elsewhere in this report. 2. Recent Accounting Pronouncement In March 2008, the Financial Accounting Standards Board issued the Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about the Funds derivative and hedging activities, including how such activities are accounted for and their effect on the Funds financial position, performance and cash flows. Management is currently evaluating the impact the adoption of FAS 161 will have on the Funds financial statements and related disclosures. SMASh Series C Portfolio Schedule of Investments (unaudited) January 31, 2009 Face Amount Security Value CORPORATE BONDS & NOTES  89.5% CONSUMER DISCRETIONARY  6.4% Media  5.4% $ 400,000 Comcast Corp., 6.400% due 5/15/38 $ Reed Elsevier Capital Inc., Senior Notes, 8.625% due 1/15/19 Time Warner Cable Inc.: 5.850% due 5/1/17 Debenture, 7.300% due 7/1/38 Total Media Multiline Retail  1.0% Federated Retail Holdings Inc., 5.350% due 3/15/12 TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES  8.6% Food & Staples Retailing  4.3% CVS Caremark Corp., Pass-Through Certificates, 6.943% due 1/10/30 (a) CVS Corp., 5.789% due 1/10/26 (a) Wal-Mart Stores Inc.: 4.250% due 4/15/13 Notes, 5.800% due 2/15/18 Total Food & Staples Retailing Tobacco  4.3% Altria Group Inc., Senior Notes, 9.700% due 11/10/18 Reynolds American Inc., 6.750% due 6/15/17 Total Tobacco TOTAL CONSUMER STAPLES ENERGY  26.8% Energy Equipment & Services  3.6% Baker Hughes Inc., Senior Notes, 7.500% due 11/15/18 Transocean Inc., Senior Notes, 5.250% due 3/15/13 Total Energy Equipment & Services Oil, Gas & Consumable Fuels  23.2% Anadarko Finance Co., Senior Notes, 7.500% due 5/1/31 BP Capital Markets PLC, Senior Notes, 5.250% due 11/7/13 ConocoPhillips, 6.500% due 2/1/39 Gazprom, Loan Participation Notes, Senior Notes, 6.510% due 3/7/22 (a) Hess Corp., Senior Notes, 8.125% due 2/15/19 KazMunaiGaz Finance Sub B.V., Senior Notes, 8.375% due 7/2/13 (a) Kerr-McGee Corp., Notes, 6.950% due 7/1/24 Kinder Morgan Energy Partners LP: Medium-Term Notes, 6.950% due 1/15/38 Senior Notes, 5.950% due 2/15/18 Pemex Project Funding Master Trust, Senior Bonds, 6.625% due 6/15/35 XTO Energy Inc., Senior Notes: 7.500% due 4/15/12 5.650% due 4/1/16 6.500% due 12/15/18 Total Oil, Gas & Consumable Fuels TOTAL ENERGY FINANCIALS  25.1% Capital Markets  1.3% Kaupthing Bank HF, Senior Notes, 7.625% due 2/28/15 (a)(b)(c)(d) Lehman Brothers Holdings Capital Trust VII, Medium-Term Notes, 5.857% due 5/31/12 (b)(e)(f) 32 Lehman Brothers Holdings Inc.: See Notes to Schedule of Investments. 1 SMASh Series C Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Capital Markets  1.3% (continued) Medium-Term Notes: $ 180,000 6.750% due 12/28/17 (b) $ 18 Senior Notes, 6.200% due 9/26/14 (b) Subordinated Notes, 6.500% due 7/19/17 (b) 47 Morgan Stanley, 6.625% due 4/1/18 Total Capital Markets Commercial Banks  6.9% HBOS Capital Funding LP, Tier 1 Notes, Perpetual Bonds, 6.071% due 6/30/14 (a)(e)(f) 6,757 Resona Preferred Global Securities Cayman Ltd., Bonds, 7.191% due 7/30/15 (a)(e)(f) RSHB Capital, Loan Participation Notes, 6.299% due 5/15/17 (a) Shinsei Finance Cayman Ltd., Junior Subordinated Bonds, 6.418% due 7/20/16 (a)(e)(f) 37,653 SunTrust Bank, 7.250% due 3/15/18 SunTrust Capital, Trust Preferred Securities, 6.100% due 12/15/36 (e) Wachovia Corp., Senior Notes, 5.750% due 6/15/17 Wells Fargo Capital X, Capital Securities, 5.950% due 12/15/36 Wells Fargo Capital XV, Junior Subordinated Notes, 9.750% due 9/26/13 (e)(f) Total Commercial Banks Consumer Finance  3.9% Aiful Corp., Notes, 6.000% due 12/12/11 (a) American Express Co.: 7.000% due 3/19/18 Subordinated Debentures, 6.800% due 9/1/66 (e) Caterpillar Financial Services Corp., Senior Notes, 6.200% due 9/30/13 GMAC LLC: 7.500% due 12/31/13 (a) 8.000% due 12/31/18 (a) SLM Corp., Medium-Term Notes: 5.000% due 10/1/13 5.625% due 8/1/33 Total Consumer Finance Diversified Financial Services  8.7% Bank of America Corp., 5.375% due 8/15/11 Citigroup Inc.: 6.000% due 8/15/17 Notes, 6.875% due 3/5/38 Senior Notes, 6.500% due 8/19/13 Subordinated Notes, 5.000% due 9/15/14 General Electric Capital Corp.: Senior Notes, 5.625% due 5/1/18 Subordinated Debentures, 6.375% due 11/15/67 (e) JPMorgan Chase & Co., Subordinated Notes, 6.125% due 6/27/17 TNK-BP Finance SA: 7.500% due 7/18/16 (a) Bonds, 7.500% due 7/18/16 (a) Senior Notes: 6.625% due 3/20/17 (a) 7.875% due 3/13/18 (a) Total Diversified Financial Services Insurance  1.9% MetLife Inc., Junior Subordinated Debentures, 6.400% due 12/15/36 See Notes to Schedule of Investments. 2 SMASh Series C Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Insurance  1.9% (continued) $ 480,000 Travelers Cos. Inc., Junior Subordinated Debentures, 6.250% due 3/15/37 (e) $ Total Insurance Thrifts & Mortgage Finance  2.4% Countrywide Financial Corp.: 1.686% due 3/24/09 (e) 6.250% due 5/15/16 Medium-Term Notes, 5.800% due 6/7/12 Total Thrifts & Mortgage Finance TOTAL FINANCIALS HEALTH CARE  4.8% Health Care Providers & Services  2.1% Cardinal Health Inc., Senior Bonds, 5.850% due 12/15/17 WellPoint Inc., Senior Notes, 5.875% due 6/15/17 Total Health Care Providers & Services Pharmaceuticals  2.7% GlaxoSmithKline Capital Inc., 5.650% due 5/15/18 Wyeth, Notes, 5.950% due 4/1/37 Total Pharmaceuticals TOTAL HEALTH CARE MATERIALS  4.0% Chemicals  1.0% PPG Industries Inc., Senior Notes, 6.650% due 3/15/18 Metals & Mining  3.0% Alcoa Inc., Notes, 6.000% due 7/15/13 Vale Overseas Ltd., Notes, 6.875% due 11/21/36 Total Metals & Mining TOTAL MATERIALS TELECOMMUNICATION SERVICES  7.7% Diversified Telecommunication Services  6.3% AT&T Inc., 6.300% due 1/15/38 Koninklijke KPN NV, Senior Notes, 8.000% due 10/1/10 Telecom Italia Capital S.p.A., Senior Notes, 5.250% due 10/1/15 Verizon Communications Inc.: 5.500% due 2/15/18 6.100% due 4/15/18 Senior Notes, 8.950% due 3/1/39 Total Diversified Telecommunication Services Wireless Telecommunication Services  1.4% America Movil SAB de CV, Senior Notes, 5.625% due 11/15/17 Sprint Capital Corp., Senior Notes, 8.375% due 3/15/12 Total Wireless Telecommunication Services TOTAL TELECOMMUNICATION SERVICES UTILITIES  6.1% Electric Utilities  5.1% Duke Energy Corp., Senior Notes, 5.625% due 11/30/12 Exelon Corp., Bonds, 5.625% due 6/15/35 FirstEnergy Corp., Notes, 7.375% due 11/15/31 Pacific Gas & Electric Co.: First Mortgage Bonds, 6.050% due 3/1/34 See Notes to Schedule of Investments. 3 SMASh Series C Portfolio Schedule of Investments (unaudited) (continued) January 31, 2009 Face Amount Security Value Electric Utilities  5.1% (continued) $ 580,000 Senior Notes, 5.625% due 11/30/17 $ Total Electric Utilities Independent Power Producers & Energy Traders  0.1% TXU Corp., Senior Notes, 6.500% due 11/15/24 Multi-Utilities  0.9% 350,000 Dominion Resources Inc., Senior Notes, 5.700% due 9/17/12 TOTAL UTILITIES TOTAL CORPORATE BONDS & NOTES (Cost  $39,189,411) SOVEREIGN BOND  1.6% Russia  1.6% 640,920 Russian Federation, 7.500% due 3/31/30 (a) (Cost - $727,470) TOTAL INVESTMENTS BEFORE SHORT-TERM INVESTMENTS (Cost  $39,916,881) SHORT-TERM INVESTMENTS  11.4% U.S. Government Agency  1.3% 514,000 Federal National Mortgage Association (FNMA), Discount Notes, 0.200% - 0.351% due 5/18/09 (g)(h)(i) (Cost - $513,639) Repurchase Agreements  10.1% 1,866,000 Interest in 1,866,000 joint tri-party repurchase agreement dated 1/30/09 with Merrill Lynch, Pierce, Fenner & Smith Inc., 0.210% due 2/2/09; Proceeds at maturity - $1,866,033; (Fully collateralized by U.S. government agency obligation, 0.000% due 11/16/09; Market value - $1,903,320) 1,934,000 Morgan Stanley tri-party repurchase agreement dated 1/30/09, 0.170% due 2/2/09; Proceeds at maturity - $1,934,027; (Fully collateralized by U.S. government agency obligation, 5.700% due 3/27/23; Market value - $1,972,680) Total Repurchase Agreements (Cost  $3,800,000) TOTAL SHORT-TERM INVESTMENTS (Cost  $4,313,639) TOTAL INVESTMENTS  102.5% (Cost  $44,230,520#) Liabilities in Excess of Other Assets  (2.5)% ) TOTAL NET ASSETS  100.0% $ (a) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (b) Security is currently in default. (c) Security is valued in good faith at fair value by or under the direction of the Board of Trustees (See Note 1). (d) Illiquid security. (e) Variable rate security. Interest rate disclosed is that which is in effect at January 31, 2009. (f) Security has no maturity date. The date shown represents the next call date. (g) Rate shown represents yield-to-maturity. (h) All or a portion of this security is held at the broker as collateral for open futures contracts. (i) On September 7, 2008, the Federal Housing Finance Agency placed Fannie Mae and Freddie Mac into conservatorship. # Aggregate cost for federal income tax purposes is substantially the same. Abbreviations used in this schedule: GMAC - General Motors Acceptance Corp. See Notes to Schedule of Investments. 4 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies SMASh Series C Portfolio (the Portfolio) is a separate investment series of Master Portfolio Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Declaration of Trust permits the Trustees to issue beneficial interests in the Portfolio. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Debt securities are valued at the mean between the last quoted bid and asked prices provided by an independent pricing service that are based on transactions in debt obligations, quotations from bond dealers, market transactions in comparable securities and various other relationships between securities. Equity securities for which market quotations are available are valued at the last reported sales price or official closing price on the primary market or exchange on which they trade. Futures contracts are valued daily at the settlement price established by the board of trade or exchange on which they are traded. When prices are not readily available, or are determined not to reflect fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the Portfolio calculates its net asset value, the Portfolio may value these securities at fair value as determined in accordance with the procedures approved by the Portfolios Board of Trustees. Short-term obligations with maturities of 60 days or less are valued at amortized cost, which approximates fair value. Effective November 1, 2008, the Portfolio adopted Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 establishes a single definition of fair value, creates a three-tier hierarchy as a framework for measuring fair value based on inputs used to value the Portfolios investments, and requires additional disclosure about fair value. The hierarchy of inputs is summarized below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used in valuing the Portfolios assets carried at fair value: Significant Other Significant Unobservable Quoted Prices Observable Inputs Inputs January 31, 2009 (Level 1) (Level 2) (Level 3) Investments in Securities $38,613,630 - $38,541,030 $72,600 Other Financial Instruments* $543,551 - - Total $39,157,181 $543,551 $38,541,030 $72,600 * Other financial instruments may include written options, futures, swaps and forward contracts. Following is a reconciliation of investments in which significant unobservable inputs (Level 3) were used in determining fair value: 5 Investments in Securities Balance as of October 31, 2008 $48,400 Accrued Premiums/Discounts - Realized Gain (Loss) - Change in unrealized appreciation (depreciation) Net purchases (sales) - Transfers in and/or out of Level 3 - Balance as of January 31, 2009 $72,600 (b) Repurchase Agreements. When entering into repurchase agreements, it is the Portfolio's policy that its custodian or a third party custodian take possession of the underlying collateral securities, the market value of which, at all times, at least equals the principal amount of the repurchase transaction, including accrued interest. To the extent that any repurchase transaction exceeds one business day, the value of the collateral is marked-to-market to ensure the adequacy of the collateral. If the seller defaults, and the market value of the collateral declines or if bankruptcy proceedings are commenced with respect to the seller of the security, realization of the collateral by the Portfolio may be delayed or limited. (c) Financial Futures Contracts. The Portfolio may enter into financial futures contracts typically to hedge against the economic impact of adverse changes in the market value of portfolio securities because of changes in stock market prices, currency exchange rates or interest rates, as a substitute for buying or selling securities and as a cash flow management technique. Upon entering into a financial futures contract, the Portfolio is required to deposit cash or securities as initial margin, equal in value to a certain percentage of the contract amount (initial margin deposit). Additional securities are also segregated up to the current market value of the financial futures contracts. Subsequent payments, known as "variation margin," are made or received by the Portfolio each day, depending on the daily fluctuations in the value of the underlying financial instruments. For foreign currency denominated futures contracts, variation margins are not settled daily. The Portfolio recognizes an unrealized gain or loss equal to the fluctuation in the value. When the financial futures contracts are closed, a realized gain or loss is recognized equal to the difference between the proceeds from (or cost of) the closing transactions and the Portfolios basis in the contracts. The risks associated with entering into financial futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying financial instruments.
